per curiam:
El 20 de marzo de 1997, el Procurador General de Puerto Rico presentó una querella ante nos contra el Ledo. Eloy Verdejo Roque. Le imputó los cargos siguientes:
CARGO I
El Ledo. Eloy Verdejo Roque violó las disposiciones del Canon 12 [del Código] de Etica Profesional el cual, entre otras cosas, obliga a todo abogado a desplegar todas las diligencias necesa-rias para asegurar que no se causen indebidas dilaciones en la tramitación de causas y su pronta solución.
CARGO II
El Ledo. Eloy Verdejo Roque violó las disposiciones del Canon 18 [del Código] de Etica Profesional el cual, entre otras cosas, obliga a todo abogado a defender diligentemente los intereses de su cliente desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma en que la profesión ju-rídica en general estima adecuada y responsable.
CARGO III
El Ledo. Eloy Verdejo Roque violó las disposiciones del Canon 19 [del Código] de Etica Profesional el cual, entre otras cosas, obliga a todo abogado a mantener a su cliente informado de todo asunto importante que surja en el desarrollo del caso que le ha sido encomendado.
CARGO IV
El Ledo. Eloy Verdejo Roque violó las disposiciones del Canon 25 [del Código] de Etica Profesional el cual, entre otras cosas, obliga a todo abogado a obtener el permiso del tribunal antes de proceder a renunciar a la representación legal de su cliente.
El 21 de marzo 1997 se le ordenó al querellado contestar la querella aludida dentro de un término de 15 días a par-tir de la notificación de nuestra orden, la cual se hizo per-sonalmente el 26 de marzo de 1997. Aunque el plazo para contestar la querella venció el 10 de abril de 1997, no fue hasta el 31 de julio de ese año —casi cuatro (4) meses des-pués de vencido el plazo— cuando se recibió una contesta-ción del querellado. En el Ínterin, el 30 de junio de 1997, nombramos un Comisionado Especial, con instrucciones de que recibiera la prueba correspondiente y nos rindiera un *85informe con sus conclusiones de hecho con respecto a la querella.
Luego de celebrados los procedimientos de rigor, el 12 de septiembre de 1997 el Comisionado Especial nos rindió su informe relativo a la querella de autos. Concluyó el Comi-sionado que todos los cargos formulados por el Procurador General contra el Ledo. Eloy Verdejo Roque habían sido debidamente probados. Añadió que el licenciado Verdejo había desplegado “un comportamiento marcadamente des-cuidado en el cumplimiento de sus obligaciones para con sus clientes y para con el Tribunal Superior de Utuado. Además, su comportamiento en el trámite de la queja (lue-go querella) en su contra ante el Tribunal Supremo fue igual de descuidada”.
En lo pertinente, el Comisionado Especial formuló en su informe las determinaciones de hecho siguientes:
2. El querellante original, Orealis Rodríguez, su esposa Ro-santa Aulet, la sociedad de gananciales constituida entre ellos, y otras personas, fueron codemandadas en el Tribunal Superior de Utuado, en una acción por incumplimiento de contrato y daños y perjuicios. La demanda fue presentada el 5 de julio de 1984. ...
3. Los esposos Rodríguez-Aulet contrataron al aquí quere-llado, Lie. Eloy Verdejo Roque, para que los representara en dicho pleito. ... [P]or no haber el querellado presentado contes-tación a la demanda a nombre de sus clientes, el 29 de octubre de 1984 el Tribunal Superior anotó la rebeldía de éstos.
4. El 30[de] abril [de] 1985[, dicho foro] dictó sentencia en rebeldía condenando solidariamente a los demandados ... a re-sarcir a los demandantes en la suma de $9,200 por daños y sufrimientos, más la suma de $500.00 en honorarios de abogado.
5. El Lie. Verdejo compareció por primera vez ante el Tribunal Superior de Utuado mediante “Moción solicitando se deje sin efecto sentencia al amparo Regla 49.2”, fechada 18 de junio de 1985 y recibida en dicho Tribunal el 20 de junio. Admitió que “al ser emplazados” los esposos Rosanta Aulet y “Aurelí Doe”, ellos habían comparecido a su oficina y lo habían contratado *86para que contestara la demanda.(1) Alegó que había procedido inmediatamente a contestar la demanda, pero que no podía asegurar cuál había sido el destino que corrieron los sobres que contenían la contestación. Significativamente, no sometió copia de esa supuesta contestación a la demanda junto con su moción de relevo de sentencia. En la propia moción de relevo el Lie. Verdejo admitió que hubo en el caso “negligencia excusable” de parte suya. El Tribunal Superior declaró sin lugar la moción de relevo de sentencia.
6. Según se alega en la querella del Procurador General, y está admitido por el querellado, el caso en el Tribunal Superior de Utuado se encuentra en etapa de ejecución de sentencia. Está igualmente admitido que mientras el Lie. Verdejo repre-sentó al Sr. Rodríguez en el caso, nunca enteró a su cliente de los incidentes [de éste], y que, a pesar de que el Lie. Verdejo fue informado por el Sr. Rodríguez de la existencia de testigos dis-ponibles para refutar las alegaciones de la demanda, el Lie. Verdejo nunca entrevistó ni utilizó dichos testigos.
7. El señor Rodríguez, representado en esa etapa por el Lie. Jaime Rivera Sotomayor, presentó ante el Honorable Tribunal Supremo una queja contra el Lie. Verdejo el 9 de abril de 1996, motivada por el comportamiento del Lie. Verdejo en el caso de Utuado antes reseñado. Dicha queja fue notificada al Lie. Ver-dejo el 22 de abril de 1996, y el Tribunal le concedió diez (10) días para exponer sus comentarios y reacciones. ... [Posteriormente, ante la repetida inacción del Lie. Verdejo, el Tribunal Supremo le concedió a éste tres prórrogas para some-ter su contestación a la queja aludida.]
8. No fue hasta el 13 [de] agosto [de] 1996 (más de un mes después de vencida la tercera prórroga) que el Lie. Verdejo pre-sentó a este Honorable Tribunal su contestación a la queja en su contra, junto con un escrito pidiendo se aceptara dicha con-testación a pesar de la misma ser tardía. Es de notar que dicha contestación (un documento a maquinilla de tres páginas ta-maño legal, con el epígrafe formal que normalmente se usa en documentos judiciales, y titulado “Réplica a querella”), no obs-tante no tiene fecha, ni firma (ni espacio para ella) en ningún sitio, no indica la dirección del Lie. Verdejo, y tampoco contiene la terminación formal usual de un documento oficial de ese tipo, ni certificación de notificación al Lie. Rivera. Ciertamente dicho *87documento da la impresión de que al mismo le faltan la página 4 y cualesquiera otras siguientes. Así lo entendió la Oficina del Secretario de este Honorable Tribunal, que el 15 de agosto le informó al Lie. Verdejo que a su contestación le faltaban páginas. El Lie. Verdejo nunca contestó dicha comunicación de la Oficina del Secretario.
9. En una conferencia ante el Comisionado Especial, el Lie. Rivera informó que el querellante original no tenía interés al-guno en continuar con este caso, y que había sido resarcido por todos los daños que se le hubiesen podido causar por los actos que motivaron la queja contra el Lie. Verdejo. En particular, informó que su cliente había recibido un cheque por la suma de $8,000.00, el cual éste había aceptado a su entera satisfacción en compensación por dichos daños. El señor Orealis Rodríguez confirmó personalmente lo anterior.
Posteriormente, el representante legal del querellado, el Lie. Cangiano aceptó a nombre de éste que no había controversia en cuanto a los hechos que se expresaban en la querella presen-tada por el Procurador General, y que el querellado admitía dichos hechos, aunque no las conclusiones de la querella. (Es-colios omitidos.)
I — i
Reiteradamente hemos resuelto que un abogado que acepta un caso y luego no demuestra la competencia y diligencia que exige el ejercicio de la abogacía y tampoco mantiene al cliente informado de los desarrollos del caso, incurre en una violación seria a la ética profesional. In re Pérez Santiago, 131 D.P.R. 676 (1992); In re Acosta Grubb, 119 D.P.R. 595 (1987); In re Rosario, 116 D.P.R. 462 (1985); In re Pagán Ayala, 115 D.P.R. 431 (1984); In re Pérez Rodríguez, 115 D.P.R. 810 (1984); In re Rivera Carmona, 114 D.P.R. 390 (1983); In re Arana Arana, 112 D.P.R. 838 (1982). Tan seria es la violación de la ética profesional en cuestión, que según hemos indicado antes, ésta “de ordinario ... amerita cuando menos una suspensión del ejercicio de la abogacía”. In re Rosario, supra, pág. 467.
En el caso ante nos, no cabe duda alguna de que el querellado desatendió negligentemente la encomienda de *88sus clientes. Si bien es cierto que el licenciado Verdejo los ha indemnizado por los daños que su conducta poco profe-sional les ha ocasionado, ello no lo dispensa de la violación ética en la cual él incurrió. El resarcimiento por el abogado a su cliente puede ser un atenuante, pero no precluye el ejercicio de nuestra jurisdicción disciplinaria. In re Pagan Ayala, 117 D.P.R. 180 (1986); In re Acosta Grubb, supra, pág. 604.
La conducta del querellado en el caso de autos es inexcusable y amerita nuestra censura y una suspensión tem-porera del ejercicio de la profesión.
Por los fundamentos expuestos, se dictará sentencia para suspender al licenciado Verdejo Roque del ejercicio de la abogacía en Puerto Rico por un período de tres meses y hasta que otra cosa disponga este Tribunal.
El Juez Asociado Señor Rebollo López disintió con una opinión escrita.
— O —

 Varios documentos de la primera parte del caso en el Tribunal Superior de Utuado se refieren al Sr. Orealis Rodríguez como “Aurelí Doe”, por motivo de que en esa etapa los demandantes no conocían su nombre correcto. La moción de relevo de sentencia del licenciado Verdejo sigue usando en algunos sitios el apellido ficticio “Doe”, aunque en otros identifica a su cliente como Aurelí Rodríguez.